Citation Nr: 0706384	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

During the course of this appeal, the veteran raised 
additional claims seeking service connection for tinnitus and 
for bilateral knee disorders.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
August 2002, in February 2003, and in June 2005, as well as 
other letters, the statement of the case, and supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records, service medical records, VA medical treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been given a VA examination for PTSD during the 
course of this appeal.  Moreover, an attempt has been made to 
confirm the veteran's reported stressors with the U. S. Army 
and Joint Services Records Research Center (JSRRC).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran is seeking service connection for 
PTSD.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."


Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from November 1971 to November 1978.  A review of his pre-
enlistment examination, dated in November 1970, noted 
essentially normal findings throughout.  His service medical 
records were silent as to any complaints of or treatment for 
a psychiatric disorder.  His separation examination, 
performed in September 1978, listed his psychiatric status as 
normal.  

Post service medical treatment records, beginning in 2002, 
revealed diagnoses of PTSD, depression, alcohol dependence, 
cannabis dependence, and cocaine dependence. 

In April 2003, the veteran underwent a VA examination for 
PTSD.  The VA examiner noted that she had reviewed the 
veteran's claims folder.  The report noted the veteran's 
inservice history of being diagnosed with tuberculosis.  It 
also noted that over the years, he had been diagnosed with 
depression, depression with psychotic features, PTSD, alcohol 
dependence, cocaine and cannabis dependence.  As for his 
inservice stressors, the report noted the veteran's history 
of a sexual assault while hitchhiking in the service.  It 
also noted that while he was serving in Korea, the veteran 
reported skirmishes and fighting along the De-Militarized 
Zone (DMZ).  Following a mental status examination, the 
report concluded with diagnoses of alcohol dependence, in 
full-sustained remission; cannabis dependence, in full-
sustained remission; cocaine dependence, in full-sustained 
remission; and rule out psychotic disorder, not otherwise 
specified, with significant reports of paranoia, hearing 
voices, and seeing visions.  The VA examiner further opined 
that the veteran's reported inservice stressors in Korea, as 
well as his reported inservice sexual assault, did not meet 
the criteria upon which to base a current diagnosis of PTSD.  

However, a psychiatric assessment, dated in January 2004, 
concluded with a diagnosis of PTSD.  In discussing the 
veteran's inservice stressors, the report stated:

When serving in North Korea, [the 
veteran] reported that he was exposed to 
hostile fire on several occasions.  He 
talked about how he was present when 
bullets went through the mess hall.  He 
also talked about a lieutenant who was 
'chopped up' (although he stated he did 
not witness this directly).  

Following a mental status examination, the VA physician 
concluded with a diagnosis of PTSD.  In doing so, the VA 
physician stated that the veteran meets DSM-IV criteria for 
PTSD based upon his military experiences.

The January 2004 psychiatric assessment also noted the 
veteran's reported history of two sexual assaults, one which 
occurred prior to his military service, and another which 
occurred while hitchhiking during his military service.  In 
discussing these stressors, however, the treating VA 
physician opined that the veteran does not meet the criteria 
for PTSD based upon his history of sexual assaults.  

A VA treatment summary letter, dated in March 2004, noted 
that the veteran had experienced severe trauma during his 
military service.  "During this time he served in Korean War 
and had life threatening experiences, he also suffered sexual 
molestation during his military service.  As a result of 
these life threatening traumatic events he developed chronic 
psychological problems."  The treatment letter concluded 
with a diagnosis of PTSD.

Additional treatment reports, dated from 2002 through 2006, 
also list diagnoses of PTSD.  However, these reports fail to 
provide any detailed accounting as to the inservice 
stessor(s) upon which the diagnosis is based.


The veteran served on active duty in the Army from November 
1971 to November 1978.  The veteran's service personnel 
records noted that he was stationed in the Republic of Korea 
from March 1972 to March 1973, and from January 1975 to 
February 1976.  During his initial tour of service in Korea, 
the veteran's service personnel records listed his principal 
duty as cannoneer and cook, and noted that his unit was part 
of the 2nd Infantry Division.  During his second tour of 
service in Korea, his service personnel records listed his 
inservice specialty as an assistant gunner, and again noted 
that his unit was part of the 2nd Infantry Division.

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements and 
testimony indicating that: (1) he was aware of, but did not 
actually witness, two American Lieutenants who were killed by 
the North Koreans with axes around 1974 or 1975; (2) he was 
present when a North Korean bullet was fired through the mess 
hall; (3) he was the victim of a sexual assault while 
hitchhiking near Fort Hood, Texas, around 1976; (4) he was 
diagnosed with tuberculosis during his service in Korea; (5) 
his best friend died in a paratroop jump, and he subsequently 
was forced to continue making his own paratroop jumps; (6) he 
was forced to drink brown and unhealthy water; and (7) he was 
subjected to racial harassment.

The evidence does not show that the veteran engaged in 
combat.  The veteran's service personnel records give no 
evidence of participation in combat.  No decorations, medals, 
badges, or commendations confirming the veteran's 
participation in combat were indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not provide corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.

In August 2005, the RO attempted to confirm the veteran's 
inservice stressors with the JSRRC.  The response from JSRRC, 
received in August 2006, stated:

The History of the 8th U.S. Army states 
that in March 1971, the 2nd Infantry 
Division pulled back from the De-
Militarized Zone (CMZ) in Korea, and 
turned over its area of responsibility to 
a Republic of Korea (ROK) Army division.  
By late March, the only area of the DMZ 
still guarded by the U.S. troops was a 
1,000-meter wide sector in the vicinity 
of Panmunjom.   . . .   There are no 
artillery units within the DMZ.  The 
Chronology of the Eighth United States 
Army for 1972 does not list any incidents 
at the DMZ in 1972.  The Korea DMZ 
Incident files do not list any incidents 
taking place in 1972.  There was one 
incident listed in 1975.  On June 30, 
1975, a U.S. Army Major was attacked at 
Panmunjom by ten North Korean Guards.  He 
suffered a fractured larynx and was 
medically evacuated to the United States.  
No units are listed as being under 
attack.

There is no evidence of record that corroborates the 
veteran's alleged in-service stressors.  The veteran has not 
provided any specific information regarding his alleged 
stressors, or witnesses to these alleged stressors.  In 
making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged inservice stressors. 

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


